Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 31 May 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur.
                            a nieuport le 31 may 1781.
                        
                        jay l’honneur de vous informer quayant eté instruit par un battiment venant De la guadeloupe que lescadre
                            commandêe par monsieur de grasse avoit rencontré lescadre angloise a latterrage de la martinique quaprés un combat assés
                            long les anglois avoient eté battus, que les francois seroient emparés de deux vaisseaux ennemis et qu’ils etoient a la
                            poursuite des autres, quoy que cette nouvelle ne doive etre pas regardêe comme certaines jay creu quelle meritoit quelque
                            consideration, ainsy que des represantations qui mont eté faite concernant le depart de lescadre du roy pour allér prendre
                            station a boston. 
                        toutes les considerations ont decidê a tenir un conseil de guerre sur le vaisseau le duc de bourgogne composê
                            des officiérs generaux de l’armée de terre et capitaines le vaisseau du commendant de lescadre, mr le comte de
                            rochembeaud nous en fait passér le resultat, jespere que votre excellence voudra bien se pretêr a la demande que monsieur
                            de rochembeaud et moy vous faisons de portér les milices qui doivent restés a nieuport a mille hommes a la place de cinq
                            cent qu’il etoit decidé qu’il devoit y avoir, comme etant conforme a la deliberation du conseil, et neccessaire a notre
                            sureté permanante, independenment dun ordre de votre excellence pour en convoquér un plus grand nombre si les
                            circonstances le requeroit, avec les lettres pour les gouverneur de boston et etat de rhodisland, a la demande de monsieur
                            le comte de choisy brigadier des armées du roy qui commandera le detachement des troupes de terre. 
                        je suis avec respect de votre excellence Monsieur votre tres humble et tres obeissant serviteur 
                        
                            barras 
                        
                    